Case: 1:18-cv-01050-JG Doc #: 121 Filed: 01/12/21 1 of 14. PageID #: 1761



  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF OHIO

                                        :
  AMBER HUMPHREY,                       :             CASE NO. 1:18-cv-01050
  On behalf of herself and the class,   :
                                        :             OPINION & ORDER
             Plaintiff,                 :             [Resolving Doc. 117]
                                        :
  vs.                                   :
                                        :
  STORED VALUE CARDS, d/b/a             :
  NUMI FINANCIAL, et al.,               :
                                        :
             Defendant.                 :
                                        :

  JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

         In this class action, Plaintiff Amber Humphrey sued Defendants Stored Value Cards

  (“Numi Financial”) and Republic Bank & Trust Company (“Republic Bank”) for issuing

  unsolicited debit cards in violation of the Electronic Funds Transfer Act and Ohio law. 1

  Previously, the Court certified the Class 2 and preliminarily approved the proposed Class

  settlement agreement. 3

         Now, Plaintiff moves for final settlement agreement approval, attorney’s fees and costs

  for Class Counsel, and a class representative incentive payment. 4 Defendants do not oppose.

         For the following reasons, the Court APPROVES the class settlement agreement and

  administration, GRANTS Plaintiff’s motion for attorney’s fees and costs, and GRANTS IN

  PART Plaintiff’s motion for an incentive payment.




         1
           Doc. 22.
         2
           Doc. 55.
         3
           Doc. 112.
         4
           Doc. 117.
Case: 1:18-cv-01050-JG Doc #: 121 Filed: 01/12/21 2 of 14. PageID #: 1762

  Case No. 1:18-cv-1050
  GWIN, J.

    I.        Background

          Plaintiff Humphrey served a brief jail sentence. When she arrived at the Lorain

  County Jail, she had sixty dollars on her person. Jail officials placed Plaintiff Humphrey’s

  cash in an inmate trust account. Upon Plaintiff Humphrey’s release from jail, officials,

  however, did not return Humphrey’s cash. Instead, jail officials gave Plaintiff Humphrey an

  activated, prepaid debit card that held her remaining account balance. 5 The prepaid card

  that Plaintiff received charged high fees, including a $5.95 monthly maintenance fee, a $2.95

  ATM fee, and a $1.50 balance inquiry fee. 6

          Defendant Republic Bank oversees the prepaid debit card program. 7 Defendant

  Numi Financial services the cards. 8

          Plaintiff Humphrey sued Defendants Numi Financial and Republic Bank on behalf of

  herself and all those similarly situated, claiming Defendants’ prepaid debit card program

  violated the Electronic Funds Transfer Act and Ohio law. 9

          In November 2018, the Court certified three Rule 23(b)(3) classes: (1) the Electronic

  Funds Transfer Act Class, (2) the Ohio Conversion Class, and (3) the Ohio Unjust Enrichment

  Class. 10

          In January 2019, the Court denied Defendants’ motion to dismiss and partially granted

  and partially denied Defendants’ motion for summary judgment. 11         The Court granted

  summary judgment in Defendants’ favor for Plaintiff’s claim that Defendants’ prepaid cards


          5
            Doc. 22 at 5–6.
          6
            Doc. 51-13.
          7
            Doc. 51-17.
          8
            Doc. 67.
          9
            Doc. 22.
          10
             Doc. 55.
          11
             Doc. 67.
                                                -2-
Case: 1:18-cv-01050-JG Doc #: 121 Filed: 01/12/21 3 of 14. PageID #: 1763

  Case No. 1:18-cv-1050
  GWIN, J.

  violated the Electronic Funds Transfer Act’s prohibition on general-use prepaid cards. But

  the Court denied summary judgment for Plaintiff’s claims that Defendants’ prepaid cards

  violated the Electronic Funds Transfer Act’s prohibition on the unauthorized issuance of debit

  cards and Ohio law. 12

          In April 2019, the Court granted partial summary judgment in Plaintiff’s favor for their

  remaining Electronic Funds Transfer Act claim. 13 Moreover, the Court certified a question

  for interlocutory appeal:

          Whether a bank account holding pooled inmate card funds ‘is a demand
          deposit (checking), savings, or other consumer asset account (other than an
          occasional or incidental credit balance in a credit plan) held directly or
          indirectly by a financial institution and established primarily for personal,
          family, or household purposes.’ 14

  Defendants’ interlocutory appeal is pending with the Sixth Circuit. 15

          In July 2019, the parties reached a settlement with Magistrate Judge Ruiz’s

  assistance. 16   In May 2020, the Court preliminarily approved the amended settlement

  agreement. 17 On October 22, 2020, the Court held a fairness hearing. 18

          Now, Plaintiff brings an unopposed motion for final approval of the settlement

  agreement. Plaintiff also moves for attorney’s fees and costs and a class representative

  incentive payment. 19




          12
           Doc. 67.
          13
           Doc. 82.
        14
           Id. at 5.
        15
           Doc. 88.
        16
            Doc. 117 at 1–2.      In April 2020, the parties submitted an amended settlement
  agreement. See Doc. 111.
        17
           Doc. 112.
        18
           Doc. 118.
        19
           Doc. 117.
                                                -3-
Case: 1:18-cv-01050-JG Doc #: 121 Filed: 01/12/21 4 of 14. PageID #: 1764

  Case No. 1:18-cv-1050
  GWIN, J.

              A. The Settlement Agreement

         Defendants have agreed to establish a $550,000 fund to pay: (1) Class Members who

  filed claims, (2) the costs associated with notifying the Class Members and administering the

  settlement, (3) attorney’s fees and litigation expenses, and (4) a service payment for Plaintiff

  Humphrey. 20

         The Settlement Class includes:

         All persons in the United States who were taken into custody at a jail,
         correctional facility, detainment center, or any other law enforcement facility,
         and upon release were issued a pre-activated debit card by Defendants to
         access a bank account containing any funds remaining in their inmate trust
         account between April 1, 2017 and April 30, 2018. 21

  In total, the final Class comprises 153,688 individuals. 22

         The settlement administrator, American Legal Claims Services, estimates its cost to be

  $223,598.01. 23 Class Counsel asks the Court to award them $200,000 in attorney’s fees and

  $23,941.77 in litigation expenses. 24 Finally, Plaintiff Humphrey seeks a $15,000 service

  award. 25 All told, this leaves $87,460.22 for Class Members. 26

         Settlement Class Members have filed 1,771 “timely claims” and five “untimely

  claims” 27—a claim rate just over 1%. 28 Based on this claim rate, each Class Members is set




         20
           Doc. 117.
         21
           Doc. 111-1 at 7.
        22
           Doc. 117-2.
        23
           Id.
        24
           Doc. 117.
        25
           Id.
        26
           Because the Court will award Plaintiff Humphrey a $10,000 incentive award, there will be
  $92,460.22 remaining in the settlement fund for Class Members. See infra Part II.D.
        27
           Doc. 117-2.
        28
           Doc. 117.
                                                -4-
Case: 1:18-cv-01050-JG Doc #: 121 Filed: 01/12/21 5 of 14. PageID #: 1765

  Case No. 1:18-cv-1050
  GWIN, J.

  to receive about $49, 29 which likely exceeds the fees they incurred from Defendants’ prepaid

  debit card program. 30

    II.        Discussion

          Before parties can settle a class action dispute, the court must direct notice to the

  Class Members, hold a fairness hearing, and find that the proposed settlement is “fair,

  reasonable, and adequate.” 31

          A. The Settlement Notice Satisfies Constitutional Requirements and Rule 23

          The Due Process Clause demands that notice is “reasonably calculated to reach

  interested parties.” 32 Likewise, Rule 23 calls for “the best notice that is practicable under the

  circumstances, including individual notice to all members who can be identified through

  reasonable effort.” 33

          To begin the notice process, the settlement administrator used “an industry leader in

  data fusion,” the United States Postal Service’s National Change of Address database, and

  skip-tracing to obtain each Class Members’ current address. 34                  Still, the settlement

  administrator could not determine a valid email or mailing addresses for 12,159 Class

  Members. 35




          29
              With the Court’s adjustment to Plaintiff Humphrey’s incentive award, Class Members who
  filed timely claims will receive about $52 each.
           30
              Id. at 2. (“For example, Plaintiff incurred fees totaling $5.95, which was typical of other
  Class Members.”) Id. at 2 n.2.
           31
              Fed. R. Civ. P. 23(e).
           32
              Fidel v. Farley, 534 F.3d 508, 513 (6th Cir. 2008) (quoting Karkoukli’s, Inc. v. Dohnay, 409
  F.3d 279, 283 (6th Cir. 2005)).
           33
              Fed. R. Civ. P. 23(c)(2)(B).
           34
              Doc. 117-2.
           35
              Id.
                                                   -5-
Case: 1:18-cv-01050-JG Doc #: 121 Filed: 01/12/21 6 of 14. PageID #: 1766

  Case No. 1:18-cv-1050
  GWIN, J.

         Then, the settlement administrator emailed the settlement notice to 72,438 Class

  Members. Of those 72,438 emails, the settlement administrator received confirmation that

  62,556 were delivered. 36 Similarly, the settlement administrator mailed a settlement notice

  post-card to 141,436 Class Members via USPS first-class mail. 37 The settlement administrator

  re-mailed any class notices that USPS returned with a forwarding address. Nearly 41% of

  Class Members received the settlement notice through email and about 86% of Class

  Members received the settlement notice through paper mail. 38

         In addition to email and mail, the settlement administrator also ran a targeted online

  marketing campaign using Facebook ads. 39 Further, the settlement administrator created a

  settlement website where Class Members could view the settlement notice, find the relevant

  Court filings, and submit claims. 40 Finally, the settlement administrator established a toll-

  free number that answered frequently asked questions. 41

         The Court previously approved the settlement notice form and content. 42 Now, the

  Court approves the settlement notice distribution. The Court finds the parties’ notice process

  complies with the Due Process Clause and Rule 23.

              B. The Settlement Is Fair, Reasonable, and Adequate

         To determine whether a class action settlement is fair, reasonable, and adequate,

  Rule 23 directs courts to evaluate whether:

         (A) the class representatives and class counsel have adequately represented the
         class;

         36
              Id.
         37
              Id.
         38
              Doc. 117-2.
         39
            Id.
         40
            Id.
         41
            Id.
         42
              Doc. 112 at 3 (referencing Doc. 111-2).
                                                   -6-
Case: 1:18-cv-01050-JG Doc #: 121 Filed: 01/12/21 7 of 14. PageID #: 1767

  Case No. 1:18-cv-1050
  GWIN, J.

          (B) the proposal was negotiated at arm’s length;
          (C) the relief provided for the class is adequate, taking into account:
                  (i) the costs, risks, and delay of trial and appeal;
                  (ii) the effectiveness of any proposed method of distributing relief to the
                  class, including the method of processing class-members claims;
                  (iii) the terms of any proposed award of attorney’s fees, including timing
                  of payment; and
                  (iv) any agreement required to be identified under Rule 23(e)(3); and
          (D) the proposal treats class members equitably relative to each other. 43

          In addition, courts also look to circuit specific factors. 44 The Sixth Circuit instructs

  courts to assess:

          (1) the risk of fraud or collusion; (2) the complexity, expense and likely
          duration of litigation; (3) the amount of discovery engaged in by the parties;
          (4) the likelihood of success on the merits; (5) the opinions of class counsel
          and class representatives; (6) the reaction of absent class members; and (7) the
          public interest. 45

          The Court considers the Rule 23 and Sixth Circuit factors below, combining any that

  overlap.

                 1.    Plaintiff Humphrey and Class Counsel have Adequately Represented the
                       Class

          Prior to negotiating this settlement, Plaintiff Humphrey and Class Counsel vigorously

  litigated the Class’s claims. Indeed, the Court granted Plaintiff’s class certification motion

  and partially granted her summary judgment motion. The Court is persuaded that Plaintiff

  and Class Counsel’s decision to pursue settlement was based on “an adequate information

  base.” 46



          43
             Fed. R. Civ. P. 23(e)(2).
          44
             Fed. R. Civ. P. 23(e)(2), Advisory Committee Notes, 2018 Amendments (“The goal of this
  amendment is not to displace any [circuit court] factor, but rather to focus the court and the lawyers
  on the core concerns of procedure and substance that should guide the decision whether to approve
  the proposal.”).
          45
             Vassalle v. Midland Funding LLC, 708 F.3d 747, 754 (6th Cir. 2013) (quoting UAW v. Gen.
  Motors Corp., 497 F.3d 615, 631 (6th. Cir. 2007)).
          46
             Fed. R. Civ. P. 23(e)(2)(A)–(B), Advisory Committee Notes, 2018 Amendments.
                                                  -7-
Case: 1:18-cv-01050-JG Doc #: 121 Filed: 01/12/21 8 of 14. PageID #: 1768

  Case No. 1:18-cv-1050
  GWIN, J.

         Moreover, only two Class Members have opted out of the settlement and only one

  has “objected.” 47 The Class’s reaction to settlement suggests that Plaintiff and counsel

  adequately represented the Class’s interest.

         This factor weighs in favor of approving the settlement agreement.

                 2.     The Class Settlement Was Negotiated at Arm’s Length and There Is Little
                        Risk of Fraud or Collusion

         Class representatives and counsel are presumed to have “handled their

  responsibilities with the independent vigor that the adversarial process demands” unless

  there is evidence to the contrary. 48 But when there is a clear sailing provision in a settlement

  agreement, the court has “a heightened duty to peer into the provision and scrutinize closely

  the relationship between attorneys’ fees and benefit to the class.” 49

         In this case, the settlement agreement contains a “clear-sailing provision.” 50 Still, the

  Court is persuaded that neither Plaintiff Humphrey nor Class Counsel abandoned their duties

  to the Class in negotiating this settlement. 51 As discussed in more detail below, Class

  Counsel’s fee request is reasonable and appropriate in light of the time and hard work they

  put into this case. 52 And the Class Members who filed claims will recover more than the

  financial injury they likely suffered. 53 Moreover, the parties engaged in substantial discovery


         47
             Joseph Lisciandro’s objection is not directed at the settlement. Rather, it outlines concerns
  with Defendants (e.g., “researching ‘Numi’… not BBB accredited - - offered ‘credit line’ - - then
  retracted without notice”) (unaltered) and other concerns entirely unrelated to this litigation (e.g.,
  “note, during ‘prizon zentence’ [sic] - - [illegible] tortured, beaten and rendered.”). Doc. 117-3.
          48
             UAW, 497 F.3d at 628.
          49
             Gascho v. Global Fitness Holdings, LLC, 822 F.3d 269, 291 (6th Cir. 2016) (citing In re
  Bluetooth Headset Prod. Liab. Litig., 654 F.3d 935, 948 (9th Cir. 2011)).
          50
             Doc. 111-1 at 14–15 (stipulating that Defendants will not object to Class Counsel’s fee
  request so long as they ask for $250,000 or less).
          51
             See Gascho, 822 F.3d at 291 (holding that a district court did not abuse its discretion when
  it approved a class settlement with a clear sailing provision).
          52
             See infra Part II.C.
          53
             See supra note 28 and accompanying text.
                                                   -8-
Case: 1:18-cv-01050-JG Doc #: 121 Filed: 01/12/21 9 of 14. PageID #: 1769

  Case No. 1:18-cv-1050
  GWIN, J.

  and motions practice before beginning settlement discussions. Finally, the parties negotiated

  this settlement with a wholly disinterested third-party mediator, Magistrate Judge Ruiz.

         This factor weighs in favor of approving the settlement agreement.

                 3.    The Class Settlement Provides Adequate Relief to the Class

         As the Sixth Circuit has noted, a court “cannot judge the fairness of a proposed

  compromise without weighing the plaintiff’s likelihood of success on the merits against the

  amount and form of the relief offered in the settlement.” 54

         While this Court previously partially granted Plaintiff’s motion for summary judgment,

  it is undeniable that the Class still faces a risk that it will recover nothing. The Class’s claims

  rely on a novel legal theory, and Defendants’ interlocutory appeal challenging this Court’s

  opinion is pending in the Sixth Circuit.

         Moreover, the Electronic Funds Transfer Act limits class recovery to one percent of

  the Defendants’ net worth or $500,000, whichever is lower, plus attorney’s costs and fees. 55

  Therefore, Defendants’ agreement to establish a $550,000 fund—to cover Class claims,

  administrative costs, attorney’s fees and costs, and a class representative incentive fee—

  provides substantial relief to the Class. Plus, the settlement ends the litigation and allows the

  Class to recover now; the Class need not wait until after the appeal and any further

  proceedings in this Court, assuming they would be successful.

         Additionally, both Class Counsel, who have experience in consumer protection and

  class action litigation, 56 and Plaintiff Humphrey support this settlement. 57 And courts give



         54
             UAW, 497 F.3d at 631 (quoting Carson v. Am. Brands, Inc., 450 U.S. 79, 88 n.14 (1981))
  (internal quotation marks omitted).
          55
             15 U.S.C. § 1693m(a)(2)(B)–(3).
          56
             See Doc. 32-1 at 4–5; Doc. 117-1 at 4–5.
          57
             Doc. 117 at 10.
                                                 -9-
Case: 1:18-cv-01050-JG Doc #: 121 Filed: 01/12/21 10 of 14. PageID #: 1770

  Case No. 1:18-cv-1050
  GWIN, J.

  “weight to the belief of experienced counsel that a settlement is in the best interest of the

  class.” 58

          This factor weighs in favor of approving the settlement agreement.

                 4.    The Proposal Treats Class Members Equitably Relative to Each Other and
                       the Distribution Plan Is Reasonable

          All Class Members who submitted a timely claim will receive a pro rata share of the

  settlement fund, less the payments to the Class administrator, Class Counsel, and Plaintiff

  Humphrey. 59 Humphrey will receive an additional class representative incentive award 60 to

  compensate her for the extensive time she spent pursuing this case for the Class. But this is

  not a case in which “the settlement gives preferential treatment to the named plaintiffs while

  only perfunctory relief to unnamed Class Members.” 61 The Class Members who submitted

  claims will each receive about $49, 62 which is likely greater than the fees they incurred from

  Defendants’ debit card program. 63

          This factor weighs in favor of approving the settlement agreement.




          58
              See Kritzer v. Safelite Solutions, LLC, No. 2:10-cv-0729, 2012 WL 1945144, *7 (S.D. Ohio
  May 30, 2012); see also Bronson v. Bd. of Educ. of City Sch. Dist. of City of Cincinnati, 604 F.Supp.
  68, 78 (S.D. Ohio 1984) (“Based on the exhaustive pretrial proceedings in this case and the
  experience of counsel, this Court pays particular attention to the opinion of counsel that the proposed
  settlement agreement is fair, adequate and reasonable.”).
           59
              Any remaining settlement funds will go to a cy pres beneficiary, Towards Employment, Inc.
  The organization is “an Ohio-based nonprofit that has specific programming aimed at assisting the
  formerly incarcerated with finding gainful employment.” Doc. 117 at 11.
           60
              The Sixth Circuit has declined to consider whether an incentive award alone is sufficient
  to render a class settlement unfair. See Vassalle, 708 F.3d at 756 (“Because we find the settlement is
  unfair to the unnamed class members in light of Midland’s exoneration of the named plaintiffs’ debts,
  it is unnecessary for us to pass on the appropriateness of incentive awards.”).
           61
              Vassalle, 708 F.3d at 755.
           62
              The Class Members will receive around $52. See supra note 29 and accompanying text.
           63
              See supra note 28 and accompanying text.
                                                  - 10 -
Case: 1:18-cv-01050-JG Doc #: 121 Filed: 01/12/21 11 of 14. PageID #: 1771

  Case No. 1:18-cv-1050
  GWIN, J.

                   5.   The Public Interest Supports the Settlement

         “Courts have held that there is a strong public interest in encouraging settlement of

  complex litigation and class action suits because they are notoriously difficult and

  unpredictable and settlement conserves judicial resources.” 64 In this case, the settlement

  agreement will end more than two-and-a-half years of litigation and provide the Class

  Members with meaningful relief.

         This factor weighs in favor of approving the settlement agreement.

         After holding a fairness hearing and considering the above factors, the Court finds the

  proposed settlement agreement is fair, reasonable, and adequate. Resultingly, the Court

  approves the settlement, including its administration and costs.

              C. Class Counsel’s Attorney’s Fees and Costs Request is Reasonable 65

                   1.   Attorney’s Fees

         In common fund cases, the Sixth Circuit requires only that attorney’s fees are

  “reasonable under the circumstances.” 66 A district court has discretion to award a reasonable

  fee using either the lodestar or percentage-of-the-fund method. 67 “The lodestar method better

  accounts for the amount of work done, while the percentage of the fund method more

  accurately reflects the results achieved.” 68




         64
           Does 1-2 v. Déjà Vu Serv., Inc., 925 F.3d 886, 899 (6th Cir. 2019) (quoting In re Cardizem
  CD Antitrust Litig., 218 F.R.D. 508, 530 (E.D. Mich. 2003)) (internal quotation marks omitted).
         65
              In total, Class Counsel requests $223,941.77 in attorney’s fees and litigation costs, which
  is less than the $250,000 they are permitted to seek under the settlement agreement. Doc. 117.
           66
              Rawlings v. Prudential-Bache Prop., Inc., 9 F.3d 513, 516 (6th Cir. 1993).
           67
              Id.
           68
              Id.
                                                  - 11 -
Case: 1:18-cv-01050-JG Doc #: 121 Filed: 01/12/21 12 of 14. PageID #: 1772

  Case No. 1:18-cv-1050
  GWIN, J.

         When awarding fees, the court “must articulate the reasons for adopting a particular

  methodology and the factors considered in arriving at the fee.” 69 Relevant factors may

  include:

         (1) the value of the benefit rendered to the plaintiff class; (2) the value of the
         services on an hourly basis; (3) whether the services were undertaken on a
         contingent fee basis; (4) society’s stake in rewarding attorneys who produce
         such benefits in order to maintain an incentive to others; (5) the complexity of
         the litigation; and (6) the professional skill and standing of counsel involved
         on both sides. 70

         Class Counsel requests $200,000, or about 36% of the settlement fund.

         The Court adopts the percentage-of-the-fund method and finds that Class Counsel’s

  request is reasonable. Class Counsel spent more than 900 hours litigating this case, and

  achieved great results, including Class certification and partial summary judgment. Most

  importantly, Class Counsel secured a $550,000 settlement fund, which is substantial in light

  of the Electronic Funds Transfer Act’s damages cap.

         Moreover, Class Counsel’s lodestar confirms that a $200,000 award is reasonable in

  this case. Class Counsel spent over 900 attorney hours and 300 paralegal hours litigating

  this case. 71 As a result, they calculate their total lodestar to be more than $380,000—nearly

  70% of the settlement fund. 72 Even if the Court used the median hourly rate for Ohio

  attorneys and paralegals, 73 Class Counsel’s lodestar would still be nearly $260,000. 74


         69
            Gascho, 822 F.3d at 280 ((citing Moulton v. U.S. Steel Corp., 581 F.3d 344, 352 (6th Cir.
  2009) (quoting Rawlings, 9. F.3d at 516)) (internal quotation marks omitted).
         70
            Id. (quoting Bowling v. Pfizer, Inc., 102 F.3d 777, 780 (6th Cir. 1996)).
         71
             Doc. 117-1.
         72
              Class Counsel used hourly rates of $250-$450 for attorneys and $125-$175 for
  paralegals. Id.
         73
             In 2019, the median hourly rate for Ohio attorneys was $250. Likewise, an hourly rate
  around $100 seemed most common for legal assistants at a firm of Class Counsel’s size. See The
  Ohio State Bar Ass’n, The Economics of Law Practice in Ohio in 2019, at 44; Doc. 117-1.
         74
            $250 x 912.25 hours = $228,062.50. $100 x 317.35 hours = $31,735. $228,062.50 +
  $31,735 = $259,797.50.
                                                - 12 -
Case: 1:18-cv-01050-JG Doc #: 121 Filed: 01/12/21 13 of 14. PageID #: 1773

  Case No. 1:18-cv-1050
  GWIN, J.

         Finally, Class Counsel took this case on a contingent basis, thus bearing the risk of

  non-recovery. 75     Society has an interest in fairly compensating attorneys in consumer

  financial protection litigation.    And both Class and Defense counsel are skilled and

  experienced lawyers who vigorously litigated this case.

         Awarding Class Counsel $200,00 adequately compensates them for their work and

  the results they achieved for the Class without unduly eroding the settlement fund.

                  2.    Litigation Expenses

         Courts in the Sixth Circuit have held that in common fund cases, Class Counsel can

  seek reimbursement “for all reasonable out-of-pocket litigation expenses and costs in the

  prosecution of claims and settlement.” 76 However, the expenses should be of the kind

  “routinely billed by attorneys to paying clients in similar cases.” 77

         Class Counsel requests reimbursement for $23,941.77 in litigation costs.              Class

  Counsel’s expenses include photocopies, database maintenance and online legal research,

  filing fees, transcripts, transportation, and couriers. The Court finds these expenses were

  reasonable and are appropriately passed on to the Class. 78

              D. A $10,000 Class Representative Incentive Award is Reasonable

         Incentive awards are payments to class representatives in addition to their recovery

  as a class member. The awards are meant to encourage class members to serve as class




         75
            Doc. 117 at 15.
         76
            In re Cardizem, 218 F.R.D. at 535; see also In re Polyurethane Foam Antitrust Litig., 135
  F.Supp.3d 679, 694 (N.D. Ohio 2015); In re Delphi Corp. Sec., Derivative & “ERISA” Litig., 248
  F.R.D. 483, 504 (E.D Mich. 2008); N.Y. State Teachers’ Ret. Sys. v. Gen. Motors Co., 315 F.R.D.
  226, 244 (E.D. Mich. 2016).
         77
            In re Cardizem, 218 F.R.D. at 535.
         78
            New England Health Care Emp. Pension Fund v. Fruit of the Loom, Inc., 234 F.R.D. 627,
  635 (W.D. Ky. 2006).
                                                - 13 -
Case: 1:18-cv-01050-JG Doc #: 121 Filed: 01/12/21 14 of 14. PageID #: 1774

  Case No. 1:18-cv-1050
  GWIN, J.

  representatives and compensate them for their role in the litigation. While the Sixth Circuit

  has never approved incentive awards outright, it has acknowledged that “there may be

  circumstances where incentive awards are appropriate.” 79 Courts that permit incentive

  awards scrutinize them carefully to ensure they do not “lead named plaintiffs to expect a

  bounty for bringing suit or to compromise the interest of the class for personal gain.” 80

            The settlement agreement permits Plaintiff Humphrey to request a $15,000 incentive

  award. In support of her request, Humphrey estimates that she dedicated nearly 80 hours to

  this case, preparing for and attending a day-long deposition, participating in mediation, and

  appearing at Court conferences.

            Based on the extensive time Humphrey spent serving as a class representative, the

  Court finds a $10,000 incentive award appropriate. An award amounting to $125 per hour

  is sufficient to compensate Humphrey, but not so great as to encourage future class

  representatives to ignore the interests of the class they represent.

    III.         Conclusion

            For the foregoing reasons, the Court APPROVES the class settlement agreement and

  administration, GRANTS Plaintiff’s motion for attorney’s fees and costs, and GRANTS IN

  PART Plaintiff’s motion for an incentive payment.

            IT IS SO ORDERED.


   Dated: January 12, 2020                             s/    James S. Gwin
                                                       JAMES S. GWIN
                                                       UNITED STATES DISTRICT JUDGE



            79
                 Vassalle, 708 F.3d at 756 (quoting Hadix v. Johnson, 322 F.3d 895, 897–98 (6th Cir.
  2003)).
            80
                 Hadix, 322 F.3d at 897.
                                                   - 14 -
